Per Chriam:
On March 29, 1910, an order was made granting alimony at the rate of §25 per week and a counsel fee of $250 to the defendant herein. On September 19. 1910, an order was made allowing an additional counsel fee of $750. Upon the facts disclosed we think this amount excessive, and the same should be reduced to $250. The order appealed from is so modified, and as modified affirmed, without costs to either party upon this appeal. Present—Ingraham, P. J., Clarke, Scott, Miller and Dowling, JJ. Order modified as directed in opinion, and as modified affirmed, without costs.